DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Chen (U.S. PATENT NO. 9965705 B2) and Izadinia appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
	Regarding independent claims 1, 13 and 20, Chen (U.S. PATENT NO. 9965705 B2) discloses systems and methods for generating and using attention-based deep learning architectures for visual question answering task (VQA) to automatically generate answers for image-related (still or video images) questions. Izadinia teaches a segment-phrase table as a bi-modal resource of correspondences between textual 
	However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, features from the input hypothesis by deriving, using a gated recurrent unit, overall sentence hypothesis features from an output of a text self-attention process to form a cross-modal representation.
	Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
	Claims 2-9 and 11-12 are dependent upon claim 1 and claims 14-19 are dependent upon claim 13. These claims are allowable for at least the same reasons given for independent claims 1, 13 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664